Notice of Pre-AlA or AIA  Status
  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

                                                    Status of Claims
1.          Claims 1 – 20 canceled prior to examination. 
            The NSDP is removed due to the amended claim language.
                       
Response to Argument
2.             Applicant's arguments filed 08/02/2021 have been fully considered but they are moot, due to the citation changes by de la Barre to match the amended claim language, and also for the addition of the second reference by Itoh (US 20150062314 A1). However, for the clarity of the record in response to the applicant arguments, the current examiner Sean Haiem has fully evaluated the previous office action and the applicant’s arguments and maintains that the prior rejection by the previous examiner using de la Barre had multiple embodiments and although based on the current amendments the examiner has matched some new citations, but the usage of a user/viewer location via tracking or viewer input are extra features that are not requirements of the functionality of the structure and are provided to enhance the precision of the multi-view displaying. In the office action below de la Barre is used for the embodiments and citations that do not require to track the location of the user. Itoh also as combined is utilized for the embodiment that does not require the user location to be used. If the applicant believes there are structural variations between their application and the prior art that enable it without tracking a viewer location to precisely control the multi-directional projection of the content, the applicant may claim such structure to overcome the prior art of the record, otherwise all the limitations are fully met.

                 

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 21 – 39 are rejected under 35 U.S.C. 103 as being un-patentable over de la Barre (US 2011/0310003 A1) ion view of Itoh (US 20150062314 A1).

          Regarding claim 21, de la Barre discloses “a method for simultaneously displaying, via a multi-view display, differentiated content to a plurality of spatially distinct viewing zones within a viewing region of the multi-view display, the method comprising: defining the spatially distinct viewing zones, wherein the spatially distinct viewing zones ae defined without regard to a location of a viewer in the viewing region;
                {[0028] and Fig 1; [0032-33] the matrix screen 21 is controlled by the control unit 28  in dependence on image information of different stereoscopic half images. As cited in [0033] the screen can be operated as a conventional multi-view screen (multi-view display) in that image information of twenty stereoscopic images are displayed on the pixels for the viewing zones 23, a plurality of persons can then simultaneously perceive stereoscopic images of the same scene auto-stereoscopically.  Therefore, this READS on "wherein the spatially distinct viewing zones ae defined without regard to a location of a viewer in the viewing region" that is, person tracking is used if it a desired as an extra embodiment but it is not a requirement}, 

              assigning, [0032 - 33] to respective ones of the plurality of spatially distinct viewing zones, the differentiated content, wherein the differentiated content comprises a plurality of content portions that differ from one another, wherein the differentiated content is assigned without direct input from a viewer regarding content preference;
             {as noted "wherein the differentiated content is assigned without direct input from a viewer regarding content preference" is per [0032 -33] and content preference per user is an optional feature per [0034] embodiment and not a requirement for a user},

            driving [0028, 30] the beamlets associated with the landing spots to cause an appropriate content [0032] portion, based on the assignment thereof, to be viewable at respective ones of said locations, wherein the only beamlets driven are those having a landing spot in the viewing region.

               de la Barre does not explicitly disclose “estimating a location, in the viewing region, for each of at least some of plural landing spots of beamlets projectable by respective ones of multi-view pixels of the multi-view display; determining in which of the respective ones of the spatially distinct zones said some locations reside”, 
                   but Itoh in a similar field of endeavor teaches these limitations Fig 24 and [0150, 151, 155-158] and [0070] for camera as detector further detailed in [0071, 74, 89].
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de la Barre as taught in Itoh to provide “estimating a location, in the viewing region, for each of at least some of plural landing spots of beamlets projectable by respective ones of multi-view pixels of the multi-view display; determining in which of the respective ones of the spatially distinct zones said some locations reside”, for the purpose of, as Itoh [002] teaches provide a display device capable of varying contents to be displayed according to display directions.


For claim 22, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 21. De la Barre discloses estimating location further comprises obtaining a three-dimensional geometrical characterization of the viewing region (see Fig. 1, viewing zones 23, and [0021] The control unit can also be configured to correct a depth of field Control unit and hardware shown in Fig 2).

For claim 23, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 21. De la Barre discloses estimating a location further comprises obtaining a depth map of the viewing region (see [0021], correcting a depth of field presented to a viewer),

       For claim 24, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 21. De la Barre discloses estimating a location further comprises estimating points of intersection between the beamlets and surfaces in the viewing region, as shown in Fig 1.

For claim 25, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 21. De la Barre discloses assigning each content portion with a respective spatially distinct zone is based on contextual  appropriateness therewith, wherein contextual appropriateness refers to a relationship between a characteristic of the spatially distinct zone and a characteristic of the subject matter of the content portion (see [0034], displaying different image contents for viewers 25, 26, and 27 and abstract, different viewing zones and controlling the display of different images by directing light emanating from pixels of the screen into different viewing zones).

For claim 26, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 25. De la Barre discloses contextual appropriateness includes a consideration of one or more contexts selected from the group consisting of a distance of a spatially distinct region to the muli-view display, an amount of information to be presented, an extent to which a view of the muli-view display is obscured, and a sequencing of content portions (See [0033], determining a viewing distance d}.

For claim 27, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 21. De la Barre discloses (a) at least some of the landing spots share the same viewing angle as one another with respect to the respective ones of the multi-view pixels; (b) a first portion of said some landing spots are at a first distance from the respective ones of the muli-view pixels: (c} a second portion of said some landing spots represent intersections of beamlets with a viewer, and are al a second distance from the respective ones of the multi- view pixels: {[0028, 30, 32-33] and Fig. 1 }.

 (d) the second distance is greater than the first distance, and the viewer's view of the multi-view display is partially occluded, wherein driving the beamlets associated with the second portion of landing spots causes the appropriate content portion to be viewable to the viewer, notwithstanding the viewer's partially occluded view 
              {The part d limitations are based on the location of the viewer for the viewer's view of the multi-view display is partially occluded; thus the limitation of location of the viewer not tracked in claim 1 is modified in this claim as claimed in order to provide “the appropriate content portion to be viewable to the viewer, 

For claim 28, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 21. De la Barre discloses associating, with each spatially distinct zone, an indicium that indicates, to a viewer, subject matter associated with the content portion viewable in the associated spatially distinct zone (This limitation as claimed met by [0028, 32 - 33], however, if the applicant is referring to the specification providing an indicium as a letter projected on the floor for the viewer to be guided to stand on that location to view specific information, the current limitation does not convey such concept and cannot be interpreted as such based on BRI of interpretation).

For claim 29 de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 28. De la Barre discloses the indicium further indicates a location al which to view the content portion in the associated spatially distinct zone (This limitation as claimed met by [0028, 32 - 33], however, if the applicant is referring to the specification providing an indicium as a letter projected on the floor for the viewer to be guided to stand on that location to view specific information, the current limitation does not convey such concept and cannot be interpreted as such based on BRI of interpretation).

For claim 30, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 21. De la Barre discloses visually communicating instructions to viewers that the plurality of content portions are available for viewing and communicating an indication of 

For claim 31, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 30. De la Barre discloses the instructions are interactive, being controllable by the viewers (see [0006], different modes may be selected based on the detected eye positions of the viewer}.

For claim 32, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 21. De la Barre discloses determining, for at least some of the landing spots, whether images composing a content portion being conveyed by the beamlets are distorted as a consequence of viewing angle; modifying the content portion based on the determination so that when viewed from the viewing angle, the content portion appears as if same is being viewed straight on and undistorted: and displaying the modified content portion via the multi-view display (see [0021], correcting for depth for content presented to a viewer based on a selected display mode}.

For claim 33, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 21. De la Barre discloses for images composing a content portion being conveyed by beamlets, the method further comprises: determining a distance of the images from the multi-view display: and altering one or more characteristics of the images as a function of the respective distances from the multi-view display, wherein the altered characteristics are selected from the group consisting of image size, contrast, font, 

For claim 34, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 21. De la Barre discloses for images composing a content portion being conveyed by beamlets, the method further comprises: determining a distance of the images from the muli-view display; and altering an amount of information conveyed by the images as a function of the respective distances from the multi-view display, wherein the altered amount of information conveyed decreases as distance increases (see [0033], “so that a respective one of these stereoscopic half-images is visible from each of the laterally offset viewing zones 23. In a plane 31 which is remote from the matrix screen 21 by a nominal viewing distance d and in which the viewing zones 23 can have a maximum width”}.

For claim 35, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 21. De la Barre discloses determining, for at least some of the landing spots, whether a viewer's sight line to images composing a content portion being conveyed by the beamlets is partially obstructed; modifying the content portion based on the determination to compensate for partial obstruction by retargeting the content portion; and displaying the retargeted content portion via the muli-view display {The limitations are based on the location of the viewer for the viewer's view of the multi-view display is partially obstructed; thus the limitation of location of the viewer not tracked in claim 1 is modified in this claim as claimed in order to provide “the see [0014], detecting that the positioning of the viewer has changed in relation to the displayed images}.

For claim 36, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 35. De la Barre discloses retargeting the content portion further comprises altering at least one of a size or an orientation of the images (see [0041], the light from the pixels of the screen are controlled so that image content is defined for viewers 25-27, see also [0034], the image content may have corresponding different images).

For claim 37, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 21. De la Barre discloses displaying, to at least some of the spatially distinct zones, the content portion associated therewith further comprises displaying the content portions in a sequence, wherein the sequence is defined by an arrangement of the spatially distinct zones (see [0028, 32]).

For claim 38, de la Barre / Itoh discloses all the claimed subject matter, as set forth in claim 21. De la Barre discloses defining a plurality of spatially distinct! zones further comprises segregating the viewing region in a manner selected from the group consisting of vertically, based on distance from the muli-view display, and based on angular orientation with respect to an axis normal to a viewing surface of the mull-view display (see Fig. 1, viewing zones 23 also [0030] vertically and [0033] distance d).

           For claim 39, de la Barre / Itoh discloses all the claimed subject matter of this system claim for the same limitations in method claims 21 – 22, as noted above. Additionally de la Barre discloses the control unit and hardware shown in Fig 2. “a sensing system, wherein it obtains a characterization of a three dimensional geometry of the viewing region is met by [0021, 28] and Fig 1. The step (e) “the color and intensity of the beamlets” is met by [0029].


Conclusion
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422